Citation Nr: 1329324	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  06-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disability prior to August 24, 2011 to include on an 
extraschedular basis pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to December 
1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating 
decision by the RO.

In his September 2006 Substantive Appeal, the Veteran 
requested the opportunity to testify at a hearing held 
before a Veterans Law Judge at the RO.  In April 2008, 
however, the Veteran withdrew his request for a hearing and 
has not requested the opportunity to testify at another 
hearing since that time.  Thus, the Board finds that the 
request to testify at a hearing has been withdrawn.  See 38 
C.F.R. § 20.704.

In June 2009, the Board remanded the case to the RO for 
additional development of the record. 

In a May 2010 rating decision, the RO  assigned separate 
ratings of 10 percent for the service-connected low back 
disability on the basis of radiculopathy of each lower 
extremity, effective on April 14, 2008.  This raised his 
single disability combined rating to 50 percent.  

Subsequently, in a February 2013 rating decision, the RO 
granted service connection for a mood disorder and assigned 
a 30 percent rating effective on August 24, 2011.  As this 
action raised his combined rating to 70 percent, the RO 
assigned a TDIU rating, effective on August 24, 2011.  

As the appeal stems from a 2005 claim, the issue of 
entitlement to a TDIU rating prior to August 24, 2011 
remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 
The Veteran's claim has been characterized accordingly on 
the preceding page. 

In the February 2013 rating decision, the RO also assigned 
an increased rating of 20 percent for the service-connected 
radiculopathy of the right leg, effective on August 24, 
2011.  This raised his single disability combined rating to 
60 percent.  

The RO notified the Veteran of the these rating actions and 
his right to appeal, but he is not shown to entered a Notice 
of Disagreement with respect to any aspect of the February 
2013 rating decision at this time.  
 
The Board has considered documentation included in Virtual 
VA. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

After carefully considering the record, the Board finds that 
the claim for a TDIU rating prior to August 24, 2011 must be 
remanded for further development.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  
 
It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  

Therefore, in the case of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet these schedular percentage standards, the case should 
be submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  See 38 
C.F.R. § 4.16(b).

In this case, the Veteran did not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for award of a TDIU rating prior to August 24, 
2011.  

The Veteran's service connected disabilities prior to August 
24, 2011included a lumbar spine disability (rated as 40 
percent disabling), right lower extremity radiculopathy 
(rated as 10 percent disabling), and left lower extremity 
radiculopathy (rated as 10 percent disabling).  The combined 
rating for these disabilities was 50 percent.  

However, as noted, a total rating based on individual 
unemployability, on an extraschedular basis, may nonetheless 
be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities 
(pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of 
whether the Veteran, in fact, is unemployable, is still 
necessary in this case. 

The central inquiry is "whether a Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). 
 
The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether a Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose, 4 Vet. App. at 363. 

While the Board cannot assign an extraschedular rating in 
the first instance, if the Director of the Compensation 
Service determines that an extraschedular rating is not 
warranted, the Board then has jurisdiction to decide the 
claim on an extraschedular. See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

In February 2012, the RO referred the matter to the Director 
of Compensation Service to determine whether a TDIU rating 
on an extraschedular basis was warranted in this case.  

In May 2012, the Director of the Compensation Service 
determined that entitlement to a TDIU rating on an 
extraschedular basis was not established.  

The Director found that the totality of the evidence did not 
support the notion that the Veteran was unemployable because 
he had reported that he stopped working on two different 
occasions (1991 and 1997) for different reasons.  

The Social Security Administration (SSA) also was noted to 
have awarded disability benefits based on both service-
connected and nonservice-connected disorders, including 
disorders of the knees, back and hypertension, a mitral 
valve disorder, and a cervical disc disease.  The record was 
noted to be absent for a quantitative analysis or overall 
finding of unemployability.  

In addition, at the conclusion of the report, the Director 
stated that "[a]n opportunity exist[ed] for an examination 
of the cervical disc condition and a relationship to the 
lumbar spine."  (emphasis in original).  

To the extent that this statement might apply to a claim 
pending prior to August 24, 2011, it might involve the 
matter of an earlier effective date for the assignment of a 
TDIU rating.  This matter is referred to the attention of 
the RO.

In addition to potentially satisfying the numerical 
requirements for TDIU in 38 C.F.R. § 4.16, further 
adjudication of any pending claim may reveal that the 
service-connected disability renders him unemployable.  See 
38 C.F.R. § 4.16(a), (b).

Since favorable resolution of any pending claim may impact 
his claim for a TDIU rating, remand is warranted.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); see also Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

In addition, the RO must ascertain whether the Veteran has 
filed a timely Notice of Disagreement with respect to any 
aspect of the February 2013 rating decision as question of 
an earlier effective for the grant of service connection for 
the mood disorder and the assignment of a 20 percent rating 
for the service-connected right leg radiculopathy might 
impact on the current appeal.   

Finally, the record contains conflicting evidence regarding 
the effect of his service-connected disabilities on his 
employability for the time period in question.  

For example, in private and VA medical records from the 
1980s, the Veteran was found to be employable.  In an April 
1994 SSA decision, the Veteran was found to suffer from 
hypertension, and degenerative changes of the knees, 
cervical spine, and lumbosacral spine, and it was determined 
that he was disabled.  In an April 2006 statement, the 
Veteran's employer at the time noted he had been unable to 
continue his duties due to back problems.   

The  Board notes that, in the June 2009 and September 2011 
letters sent in this case, the Veteran was advised of the 
evidence required to establish entitlement to a TDIU rating, 
to include on an extraschedular basis.  

The notice provided, however, advised the Veteran of the 
evidence required for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b), rather than § 4.16(b).  

The United States Court of Appeals for Veterans Claims 
(Court)  has recognized that "the effect of a service-
connected disability appears to be measured differently for 
purposes of extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) . . . and for purposes of a TDIU claim under 38 
C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 
(1994).  

The former requires marked interference with employment; the 
latter requires evidence of unemployability.  Id.; see also 
Thun v. Peake, 22 Vet. App. 111 (2008).  As such, corrective 
notice should be afforded to the Veteran.

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter addressing how 
to establish entitlement to a TDIU 
rating due to service-connected 
disabilities, to include on an 
extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b).   The Veteran also 
should be notified that he may submit 
evidence in support of his claim for a 
TDIU rating prior to August 24, 2011.

2.  The RO then should ascertain whether 
a claim of service connection for a 
cervical spine disability, to include as 
on a secondary basis to include as due 
to the service-connected lumbar spine 
disability was pending at any time prior 
to the effective date assigned for the 
TDIU rating in this case.  Any indicated 
action then should be taken to address 
this matter.  

3.  The RO also should ascertain whether 
the Veteran has entered a timely Notice 
of Disagreement respect to the February 
2013 rating decision as to the matters 
of an earlier effective date for the 
grant of service connection for the mood 
disorder or the assignment of an 
increased rating of 20 percent for the 
service-connected right lower extremity 
radiculopathy.  

If the Veteran does initiate a timely 
appeal, the RO should furnish a fully 
responsive Statement of the Case (SOC) 
to him and his representative.  Any 
identified matter should be returned to 
the Board for the purpose of appellate 
review only if the Veteran files a 
timely Substantive Appeal.  

4.  After completing all indicated 
development, the RO should readjudicate 
the TDIU claim remaining on appeal in 
light of all the evidence on file.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
fully responsive Supplemental Statement 
of the Case and afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



